                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                     STATESBORO DIVISION


EQUAL EMPLOYMENT OPPORTUNITY                       ^
COMMISSION,                                        *
                                                   *


        Plaintiff,                                 *
                                                   *


TERRI T. MOSLEY,                                   *
                                                   ■k


        Plaintiff-Intervenor,                      *
                                                   ■k


                V.                                 *                      CV   617-100
                                                   *


DOLGENCORP,          LLC,   d/b/a DOLLAR           *
General,                                           *
                                                   *


        Defendant.                                 *




                                     ORDER AND NOTICE               OF
                                    PRETRIAL      PROCEEDINGS



        IT IS ORDERED that this case's pretrial conference will be at

10:00    a.m.        on November      15,      2019     in    Statesboro,        Georgia.          Jury

selection and trial will be at 9:00 a.m.                            on November 18,          2019 in

Statesboro.           At    the    time   of     the pretrial            conference,       the   Court

will    approve,        disapprove,         or    direct       amendment        of   the     proposed

pretrial      order.         Lead    counsel       for       each party        shall    attend the

pretrial conference.

        All     evidentiary          objections          and    motions         in     limine,      and

responses       thereto,          which   have     not       been    resolved        prior    to    the

pretrial conference shall be submitted in writing at least twenty

(20)    days     prior       to     the   scheduled           pretrial         conference.         All
responses thereto shall be submitted at least ten (10) days prior

to the scheduled pretrial conference.

    ORDER   ENTERED   at   Augusta,   Georgia,   this         day    of

September, 2019.




                                      J.         HALL/ CHIEF JUDGE
                                      UNITED/states DISTRICT COURT
                                      •^eWH^RN DISTRICT OF GEORGIA
